DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The previous 112 rejections are withdrawn based on the clarifying amendments of 7/18/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2017/0266917, “Wilson”) in view of Hirose et al. (US 2016/0160096, “Hirose”) in view of Kim et al. (US 2015/0314561, “Kim”). 
Regarding claim 1, Wilson teaches a shock absorbing module including a shock absorbing layer comprising a cushion layer ([0025], may be an adhesive resin material) and an adhesive layer ([0025], e.g., [0029], [0030], [0032], [0035]). Wilson additionally teaches that the module may be attached to an underlying display device ([0025], [0034]). Further, the outermost layer of the laminate 120 of the module of Wilson may be considered to be a “base layer” (see Fig. 2, [0029], [0030], [0033], layer 120 may comprise more than two layers). Thus Wilson teaches the cushioning member may be between the base layer and the display device.  
    PNG
    media_image1.png
    845
    661
    media_image1.png
    Greyscale
	Wilson fails to teach the inclusion of hollow particles in the adhesive resin layer, however, in the same field endeavor of adhesive components and compositions (e.g., [0007] – [0012]), Hirose teaches that it is known to include hollow particles in an pressure sensitive adhesive resin composition in order to provide the layer with improved flexibility and allows adjustment of the compression hardness and breaking strength of a resin layer ([0209], [0228] – [0235]). It therefore would have been obvious to have included hollow particles in the resin adhesive layer in order to improve flexibility and allow for the adjustment of the compression hardness and breaking strength of a resin layer ([0209], [0228] – [0235]).	Wilson fails to specifically teach the underlying adhesive layer is an embossed or patterned adhesive layer. In the same field of endeavor of display devices (e.g., [0005]), Kim teaches to apply a grooved (or embossed) adhesive material to a flexible display in order to help dissipate and stresses applied to the device when bending or flexing (Figs. 1 and 2, [0029], [0006] [0007], [0022], [0042], [0043]). It therefore would have been obvious to have applied such a pattern to the adhesive components of Wilson in order to, for example, incorporate the cushioning laminate on a flexible display or in order to provide the display as a whole with flexibility and in order to help dissipate and stresses applied to the device when bending or flexing (Figs. 1 and 2, [0029], [0006] [0007], [0022], [0042], [0043]). The Examiner notes that the adhesive layer directly adjacent to the cushioning layer may be considered to be a “single object” in that they are laminate together to form a single body (see, e.g., Wilson, [0029], [0030], wherein the layers form a “permanent laminate”).  
Regarding claim 2, Wilson additionally teaches the inclusion of an opaque layer (e.g., Fig. 2, layer 130, [0023]) and additionally may include an underlying adhesive layer (e.g., layer 140, Fig. 2, [0035], [0025]). 
Regarding claim 3, Wilson additionally teaches that the adhesive may be, for example, an acrylic pressure sensitive adhesive ([0029], [0036]). 
Regarding claim 4, modified Wilson additionally teaches that the particles may be hollow and be made of, for example, an acrylate material (see Hirose, [0229]).
Regarding claims 5-7, modified Wilson additionally teaches that the particles may be included in an amount of from 0.1 to 1.8 g/cm^3 ([0233], [0235]), may have a mean diameter of from 1 to 500 micrometers ([0232]), and may be included in a total weight of, for example, 10 to 20% ([0234], [0235]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claim 8, modified Wilson additionally teaches that the adhesive layer may include an underlying base portion (see Kim, [0039], wherein a base film or substrate layer may be formed on the patterned adhesive component, [0036] - [0039], and see Fig. 3).
Regarding claims 9 and 10, modified Wilson additionally teaches the inclusion of a light blocking material in the adhesive resin and that the material may be carbon black and may be included in an amount that is not particularly limited but may include around 0.15 parts by mass (Hirose, [0191], [0192]; see also Wilson at [0023], [0035]). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have included the carbon black pigment in an amount greater than 0.15 parts by mass in order provide greater opacity to the layer. 
Regarding claim 11, modified Wilson additionally teaches that he substrate to which the adhesive may be attached may be a polyimide substrate (see, Kim, e.g., [0037]) and that such a substrate may be flexible (Kim, [0037]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have made the substrate of the display device (i.e., the substrate to which the embossed adhesive is applied) out of a polyimide material in order to provide a flexible material that is also suitable for use as a substrate in a display device (Kim, [0034] -  [0037], [0039]). 
Regarding claim 14, Wilson teaches a shock absorbing module including a shock absorbing layer comprising a cushion layer ([0025]) and an adhesive layer ([0025], e.g., [0029], [0030], [0032], [0035]). Wilson additionally teaches that the module may be attached to an underlying display device ([0025], [0034]). 	Wilson fails to teach the inclusion of hollow particles in the adhesive resin layer, however, in the same field endeavor of adhesive components and compositions (e.g., [0007] – [0012]), Hirose teaches that it is known to include hollow particles in an pressure sensitive adhesive resin composition in order to provide the layer with improved flexibility and allows adjustment of the compression hardness and breaking strength of a resin layer ([0209], [0228] – [0235]). Hirose additionally teaches that the particles may be hollow and be made of, for example, an acrylate material (see Hirose, [0229]). It therefore would have been obvious to have included hollow particles in the resin adhesive layer in order to improve flexibility and allow for the adjustment of the compression hardness and breaking strength of a resin layer ([0209], [0228] – [0235]). Hirose additionally teaches the inclusion of a light blocking material in the adhesive resin and that the material may be carbon black and may be included in an amount that is not particularly limited but may include around 0.15 parts by mass (Hirose, [0191], [0192]; see also Wilson at [0023], [0035]).	Wilson fails to specifically teach the underlying adhesive layer is an embossed or patterned adhesive layer. In the same field of endeavor of display devices (e.g., [0005]), Kim teaches to apply a grooved (or embossed) adhesive material to a flexible display in order to help dissipate and stresses applied to the device when bending or flexing (Figs. 1 and 2, [0029], [0006] [0007], [0022], [0042], [0043]). It therefore would have been obvious to have applied such a pattern to the adhesive components of Wilson in order to, for example, incorporate the cushioning laminate on a flexible display or in order to provide the display as a whole with flexibility and in order to help dissipate and stresses applied to the device when bending or flexing (Figs. 1 and 2, [0029], [0006] [0007], [0022], [0042], [0043]). The Examiner notes that the adhesive layer directly adjacent to the cushioning layer may be considered to be a “single object” in that they are laminate together to form a single body (see, e.g., Wilson, [0029], [0030], wherein the layers form a “permanent laminate”).
Regarding claim 15, Wilson additionally teaches that the adhesive may be, for example, an acrylic pressure sensitive adhesive ([0029], [0036]).
Regarding claim 16, modified Wilson additionally teaches that the particles may be included in a total weight of, for example, 10 to 20% for each layer in which they are incorporated (Hirose, [0234], [0235]). Modified Wilson additionally teaches to include a light blocking material, and that the material may be carbon black and may be included in an amount that is not particularly limited but may include around 0.15 parts by mass (Hirose, [0191], [0192]; see also Wilson at [0023], [0035]). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have included the carbon black pigment in an amount greater than 0.15 parts by mass in order provide greater opacity to the layer. 
Regarding claim 17, modified Wilson teaches that the adhesive may have gaps formed therein in order to accommodate bending (see Kim, [0044]) but fails to teach that an extended portion of the cushion layer defines the protrusions. However, Kim teaches an embodiment wherein an underlying substrate component may be grooved in a similar way as the adhesive component in order to disperse stresses applied to the device when bending or flexing (Kim, [0036], [0041] - [0044], Fig. 5,). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have provide the cushion layer to also define the protrusions of the underlying adhesive layer in order to disperse stresses applied to the device when bending or flexing (Kim, [0036], [0041] - [0044], Fig. 5,).
Regarding claim 18, modified Wilson additionally teaches that the particles may have a mean diameter of from 1 to 500 micrometers ([0232]).
Regarding claim 19, Wilson teaches a display device comprising a display panel (e.g., Fig. 3, [0040]) including a shock absorbing module including a shock absorbing layer comprising a cushion layer ([0025], [0029], may include an acrylic resin component) and an adhesive layer ([0025], e.g., [0029], [0030], [0032], [0035]). Wilson teaches that the module may include a light blocking layer (Fig. 3, layer 130, [0023]). Wilson additionally teaches that the module may be attached to an underlying display device ([0025], [0034], e.g., via a mounting adhesive). Further, the outermost layer of the laminate 120 of the module of Wilson may be considered to be a “base layer” (see Fig. 2, [0029], [0030], [0033], layer 120 may comprise more than two layers). Thus Wilson teaches the cushioning member may be between the base layer and the display device.  	Wilson fails to teach the inclusion of hollow particles in the adhesive resin layer, however, in the same field endeavor of adhesive components and compositions (e.g., [0007] – [0012]), Hirose teaches that it is known to include hollow particles in an pressure sensitive adhesive resin composition in order to provide the layer with improved flexibility and allows adjustment of the compression hardness and breaking strength of a resin layer ([0209], [0228] – [0235]). Hirose additionally teaches that the particles may be hollow and be made of, for example, an acrylate material (see Hirose, [0229])  and may have a mean diameter of from 1 to 500 micrometers ([0232]). It therefore would have been obvious to have included hollow particles in the resin adhesive layer in order to improve flexibility and allow for the adjustment of the compression hardness and breaking strength of a resin layer ([0209], [0228] – [0235]). The Examiner further notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.	Wilson fails to specifically teach the underlying adhesive layer is an embossed or patterned adhesive layer. In the same field of endeavor of display devices (e.g., [0005]), Kim teaches to apply a grooved (or embossed) adhesive material to a flexible display in order to help dissipate and stresses applied to the device when bending or flexing (Figs. 1 and 2, [0029], [0006] [0007], [0022], [0042], [0043]). It therefore would have been obvious to have applied such a pattern to the adhesive components of Wilson in order to, for example, incorporate the cushioning laminate on a flexible display or in order to provide the display as a whole with flexibility and in order to help dissipate and stresses applied to the device when bending or flexing (Figs. 1 and 2, [0029], [0006] [0007], [0022], [0042], [0043]). The Examiner notes that the adhesive layer directly adjacent to the cushioning layer may be considered to be a “single object” in that they are laminate together to form a single body (see, e.g., Wilson, [0029], [0030], wherein the layers form a “permanent laminate”).

Claims 12, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson, in view of Hirose, in view of Kim, as applied to claims 1 and 19, above, and further in view of Donnelly et al. (US 2016/0170517, “Donnelly”).
Regarding claims 12 and 13, while modified Wilson teaches that the external base layer may be a resin layer (e.g., PET, [0005], [0017]), modified Wilson fails to teach the inclusion of graphite and metal layers. In the same field of endeavor of display devices ([0001] – [0003]), Donnelly to include a metal and graphite layer in order to effect a touch sensing electrode (see Donnelly, [0023], [0024] and see generally [0013] – [0021]; and including a copper layer, [0024]). Donnelly additionally teaches that an overlying substrate for these materials may be, for example, PET ([0023]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have included such layers underneath the exterior base layer in order to provide the device with touch sensing capabilities ([0001], [0013] – [0021]).
Regarding claim 20, the combination remains as applied to claim 19, above, however modified Wilson fails to specifically teach the nature of the underlying display device. In the same field of endeavor of display devices ([0001] – [0003]), Donnelly teaches a display having a light emitting device including an encapsulation layer ([0028], describing various display stacks which include backlight components having encapsulating adhesive over the top, for example) and an input sensor on or over the encapsulation layer (Fig. 2, [0028], [0013] – [0021]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have included such a construction as a display device in the display of modified Wilson in order to provide the device with touch sensing capabilities ([0001], [0013] – [0021]).

Response to Arguments
Applicant's arguments filed 7/18/22 have been fully considered but they are not persuasive. 
Applicant argues that Wilson fails to teach a cushion layer and an embossed adhesive layer that are provided to form a single object. The Examiner respectfully disagrees. As described above, Wilson teaches a cushion layer ([0025], may be an adhesive resin material) and an adjacent adhesive layer ([0025], e.g., [0029], [0030], [0032], [0035]). Further, it would have been obvious to have applied a pattern such as the one taught by Kim to the adhesive components of Wilson in order to, for example, incorporate the cushioning laminate on a flexible display or in order to provide the display as a whole with flexibility and in order to help dissipate and stresses applied to the device when bending or flexing (Kim, Figs. 1 and 2, [0029], [0006] [0007], [0022], [0042], [0043]). Therefore, the adhesive layer that is directly adjacent to the cushioning layer and the cushioning layer may be considered to be a “single object” in that they are laminate together to form a single body (see, e.g., Wilson, [0029], [0030], wherein the layers form a “permanent laminate”).
Therefore, claims 1-20 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782